07/14/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                           Assigned on Briefs July 12, 2022

                 RANDALL WARD v. STATE OF TENNESSEE

                 Appeal from the Circuit Court for Madison County
                      No. C-20-269 Donald H. Allen, Judge


                             No. W2021-01224-CCA-R3-PC


The petitioner, Randall Ward, appeals the denial of his petition for post-conviction relief,
which petition challenged his 2018 Madison County Circuit Court jury convictions of
possession with the intent to sell and deliver cocaine and possession of drug paraphernalia,
alleging that he was deprived of the effective assistance of counsel. Discerning no error,
we affirm the denial of post-conviction relief.

             Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which ROBERT L.
HOLLOWAY, JR., and JOHN W. CAMPBELL, SR., JJ., joined.

Joseph T. Howell, Jackson, Tennessee, for the appellant, Randall Ward.

Herbert H. Slatery III, Attorney General and Reporter; Lindsay Haynes Sisco, Assistant
Attorney General; Jody S. Pickens, District Attorney General; and Al Earls, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

              A Madison County jury convicted the petitioner of possession of cocaine
with the intent to sell and deliver and possession of illegal drug paraphernalia. State v.
Randall Ray Ward, No. W2018-01957-CCA-R3-CD, slip op. at 1 (Tenn. Crim. App.,
Jackson, Oct. 25, 2019). This court summarized the evidence on direct appeal:

              [T]he [petitioner] was found inside a residence where .32
              grams of crack cocaine was present. A crack pipe was also
              found inside the residence. The [petitioner] was found in a
              bathroom with a digital scale commonly used for weighing
              drugs. The [petitioner] later admitted to selling crack cocaine
                as a means of making money and to keeping a third of an ounce
                of cocaine with him at all times.

Id., slip op. at 6. After a sentencing hearing and merger of the cocaine possession offenses,
the trial court sentenced the petitioner to an effective sentence of 10 years, 11 months, and
29 days. Id., slip op. at 1. This court affirmed the petitioner’s convictions and sentence on
appeal. Id.

              The petitioner filed a timely pro se petition for post-conviction relief, and
after the appointment of counsel, he filed two amended petitions.1

               At the September 2021 evidentiary hearing, the petitioner testified that trial
counsel should have moved to suppress the evidence obtained pursuant to a search warrant
because he did not believe it to be a valid warrant. He said that the warrant relied on a
confidential informant to establish probable cause but that “I don’t even know who that is.
I never faced my accuser. I never heard who it was.” He asserted that had counsel
challenged the validity of the search warrant, the evidence would have been suppressed.

              The petitioner said that trial counsel failed to adequately communicate with
him. He said that counsel failed to properly cross-examine the State’s witnesses;
specifically, he wanted counsel to cross-examine the confidential informant “that was
supposed to have been in the house with me.” The petitioner also said that trial counsel
should have sought to have the petitioner’s co-defendant, Stephanie Martinez, declared an
unavailable witness and should have offered Ms. Martinez’s prior testimony into evidence.
He explained that Ms. Martinez pleaded guilty to possession of the “cocaine and the
paraphernalia,” which information “could have exonerated me.”

              The petitioner testified that trial counsel did not move to suppress his
statement to law enforcement, asserting that the statement should have been suppressed
because it “was never recorded or never adopted and I really never said that. I don’t know
where that statement came from.”

               During cross-examination, the petitioner said that he believed if trial counsel
had called his co-defendant, James Simmons to testify, Mr. Simmons would have said that
the petitioner did not live at the residence and just happened to be present at the time of the
search. The petitioner acknowledged that the police officers gave him Miranda warnings
but denied that he “g[a]ve the statement that [the officer] said I gave.” The petitioner
acknowledged that trial counsel had provided him with all discovery materials.
1
        After the filing of his first amended petition, the petitioner filed a pro se amended petition. Post-
conviction counsel then filed a second amended petition, incorporating the alleged instances of deficient
performance by trial counsel raised in the pro se amended petition.
                                                    -2-
               Trial counsel testified that she reviewed the search warrant with the petitioner
and that she explained to him that “[i]t appeared to be a valid search warrant.” She said,
“I did not find a basis for me to be able to file a motion to suppress,” explaining that the
confidential informant had “purchased the illegal substance from [the petitioner] and Mr.
Simmons” during a controlled buy. She also said that because the petitioner “was just a
visitor” to the residence, he lacked standing to challenge the search.

                 Trial counsel said that she and the petitioner discussed calling Ms. Martinez
as a witness but that, “[B]ased on what she said in her plea agreement, there was no way
in . . . hell I would have called her as a witness. There is no way.” She explained that Ms.
Martinez “was talking about how she was prostituting and he was forcing her to hold these
drugs for him and they were his and she was scared of him. I mean, it was all bad.” Counsel
added that Ms. Martinez’s attorney did not permit her to interview Ms. Martinez,
precluding her ability to further evaluate what Ms. Martinez’s testimony would be. She
also said that Ms. Martinez “was on the go” and would “probably . . . have been
unavailable” to be a witness.

              Trial counsel said that “law enforcement claimed that after they Mirandized
[the petitioner] that he told them that he was unemployed and that he didn’t have . . . a
steady source of income except for the fact that he sold drugs” and that “[h]e kept a certain
amount of drugs on him on a regular basis.” She said that she believed that the claim by
law enforcement “was completely ridiculous[,] and I fought against it, but I was roped.”

                During cross-examination, trial counsel acknowledged that this was not a
particularly complicated case and said, “I honestly thought that [the petitioner] had a good
shot of getting off of this case simply because of where the evidence was found and . . .
just the facts concerning things.” She said that she attempted to negotiate a plea agreement
but that the petitioner “was not willing to take anything short of a misdemeanor” with a
sentence of “time served.”

               Trial counsel said that she moved to suppress the petitioner’s alleged
statement because “I thought it was real shady how the statement went down. There was
no recording of it. There was no written statement.” She “also brought up the issue that
[the officer] took the statement on one day and then he didn’t memorialize it in writing
until almost a week later.” Based on the circumstances, counsel “thought the statement
was invalid. I mean, I felt like it was a made-up statement, but unfortunately I was ruled
against [o]n that.”

              Trial counsel said that during her plea submission hearing, Ms. Martinez said
that the drugs found on her person belonged to the defendant “and that she was forced to
                                              -3-
hold them.” Counsel said that Ms. Martinez’s statement “was just all bad and it would not
have been in [the petitioner’s] favor for her to testify” or to offer her statement from her
plea submission hearing as prior testimony. Counsel said that she explained all these
matters to the petitioner.

               The transcript of Ms. Martinez’s plea submission hearing was exhibited to
the hearing, which transcript indicates that as part of her plea agreement, Ms. Martinez
agreed to testify against the petitioner. In her testimony at the hearing, Ms. Martinez said
that she, Mr. Simmons, and another woman were using drugs at Mr. Simmons’ apartment.
She said that the petitioner was also present and that the cocaine belonged to the petitioner,
explaining that the petitioner sold cocaine out of Mr. Simmons’ apartment. Ms. Martinez
said that when the police knocked on the door to serve the warrant, the petitioner instructed
her to hide the cocaine in her crotch area. She also testified that she was not with the
petitioner of her own free will and that for six months or more, the petitioner “would always
have someone else. He would go in stores with me. I couldn’t be by myself. I was always
with him so I felt like I could not get away.”

              At the close of the evidence, the post-conviction court took the matter under
advisement. In its written order denying post-conviction relief, the post-conviction court
accredited the testimony of trial counsel and concluded that trial counsel did not perform
deficiently.

              In this timely appeal, the petitioner reasserts that he was deprived of the
effective assistance of trial counsel, alleging that counsel failed to seek suppression of
certain evidence, failed to offer the prior testimony of an unavailable witness, and failed to
seek suppression of his statement to law enforcement. The State argues that the post-
conviction court properly denied relief. We agree with the State.

              We view the petitioner’s claim with a few well-settled principles in mind.
Post-conviction relief is available only “when the conviction or sentence is void or voidable
because of the abridgment of any right guaranteed by the Constitution of Tennessee or the
Constitution of the United States.” T.C.A. § 40-30-103. A post-conviction petitioner bears
the burden of proving his or her factual allegations by clear and convincing evidence. Id.
§ 40-30-110(f). On appeal, the appellate court accords to the post-conviction court’s
findings of fact the weight of a jury verdict, and these findings are conclusive on appeal
unless the evidence preponderates against them. Henley v. State, 960 S.W.2d 572, 578-79
(Tenn. 1997); Bates v. State, 973 S.W.2d 615, 631 (Tenn. Crim. App. 1997). By contrast,
the post-conviction court’s conclusions of law receive no deference or presumption of
correctness on appeal. Fields v. State, 40 S.W.3d 450, 453 (Tenn. 2001).



                                             -4-
                Before a petitioner will be granted post-conviction relief based upon a claim
of ineffective assistance of counsel, the record must affirmatively establish, via facts
clearly and convincingly established by the petitioner, that “the advice given, or the
services rendered by the attorney, are [not] within the range of competence demanded of
attorneys in criminal cases,” see Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975), and
that counsel’s deficient performance “actually had an adverse effect on the defense,”
Strickland v. Washington, 466 U.S. 668, 693 (1984). In other words, the petitioner “must
show that there is a reasonable probability that, but for counsel’s unprofessional errors, the
result of the proceeding would have been different. A reasonable probability is a
probability sufficient to undermine confidence in the outcome.” Id. at 694. Should the
petitioner fail to establish either deficient performance or prejudice, he is not entitled to
relief. Id. at 697; Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996). Indeed, “[i]f it is
easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice,
. . . that course should be followed.” Strickland, 466 U.S. at 697.

              When considering a claim of ineffective assistance of counsel, a reviewing
court “begins with the strong presumption that counsel provided adequate assistance and
used reasonable professional judgment to make all significant decisions,” Kendrick v.
State, 454 S.W.3d 450, 458 (Tenn. 2015) (citation omitted), and “[t]he petitioner bears the
burden of overcoming this presumption,” id. (citations omitted). We will not grant the
petitioner the benefit of hindsight, second-guess a reasonably based trial strategy, or
provide relief on the basis of a sound, but unsuccessful, tactical decision made during the
course of the proceedings. Adkins v. State, 911 S.W.2d 334, 347 (Tenn. Crim. App. 1994).
Such deference to the tactical decisions of counsel, however, applies only if the choices are
made after adequate preparation for the case. Cooper v. State, 847 S.W.2d 521, 528 (Tenn.
Crim. App. 1992).

               The petitioner has failed to carry his burden to prove by clear and convincing
evidence sufficient facts to support his claim that trial counsel’s representation was
deficient. In his argument, he relies solely on his own testimony at the evidentiary hearing
to establish the grounds for relief; however, the post-conviction court explicitly accredited
trial counsel’s testimony over that of the petitioner, and we are bound by the post-
conviction court’s weighing of credibility. Moreover, the alleged instances of deficient
performance the petitioner raises are issues that are within trial counsel’s professional
discretion. Trial counsel’s accredited testimony established that she did not believe there
to be legal grounds on which she could challenge the search warrant, particularly in light
of the fact that the petitioner had no property interest in the residence. The petitioner has
failed to put forth any grounds on which the search warrant could have been successfully
challenged. See Tommie Phillips v. State, __ S.W.3d __, No. W2019-01927-SC-R11-PC,
slip op. at 14 (Tenn., Jackson, June 10, 2022) (“[T]o establish a successful claim of
ineffective assistance of counsel based on counsel’s failure to file a motion to suppress
                                             -5-
evidence on Fourth Amendment grounds, the [p]etitioner must prove . . . ‘a suppression
motion would have been meritorious . . . .’” (quoting Khalil-Alsalaami v. State, 486 P.3d
1216, 1239 (Kan. 2021)). Additionally, counsel’s testimony established that she believed
Ms. Martinez’s testimony would be detrimental to the petitioner’s defense, and the
transcript of Ms. Martinez’s plea submission hearing supports counsel’s decision. Finally,
the record establishes that trial counsel did indeed move to suppress the petitioner’s
statement but that the trial court denied the motion. Consequently, the petitioner is not
entitled to relief.

             Accordingly, the judgment of the post-conviction court is affirmed.

                                                  _________________________________
                                                 JAMES CURWOOD WITT, JR., JUDGE




                                           -6-